Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered January 17, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him as a persistent violent felony offender to a term of 10 years to life imprisonment, unanimously aflirmed.
Counsel’s acquiescence in the court’s suggestion that, in the face of defendant’s having absconded, a court officer be directed to inform the deliberating jury that their request for information as to defendant’s height was not contained in the record, manifested counsel’s consent to the procedure. Defendant’s present challenge to the procedure is unpreserved for review and we decline to review it in the interest of justice. Were we to review, we would find the challenge without merit in view of the fact that defendant absconded, that the court officer did not convey substantive information from the record, *561and that we can perceive no prejudice to defendant. Concur— Murphy, P. J., Milonas, Kupferman, Ross and Nardelli, JJ.